CARSON, Judge.
Roscoe T. Taylor, Sr., devised to his wife all of his personal property in fee simple and all of his real estate to her for and during the term of her natural life. Upon her death he devised his real estate to his children, the petitioners and respondent in this matter. He directed that “[i]n the division of my real estate, I direct that the same be actually partitioned under the orders of the Court as provided by law.” The fourth item of his will is the portion in controversy here. It reads as follows:
FOURTH: I have advanced to my son, Roscoe T. Taylor, Jr., at various times $5,000.00, and it is my desire that he account to my Estate for this amount without interest and that the same be paid before he participates in the division of the real estate.
The question before us is whether this language is precatory or imperative.
*298It is well settled in this jurisdiction that the intent of the testator is the primary consideration in determining a patent ambiguity in a will. YWCA v. Morgan, Attorney General, 281 N.C. 485, 189 S.E. 2d 169 (1972); Bank v. Home for Children, 280 N.C. 354, 185 S.E. 2d 836 (1972); 7 Strong’s N. C. Index 2d, Wills, § 28, pp. 595-598. A patent ambiguity arises from the use of the words “it is my desire” as to whether these words are precatory or mandatory. They are susceptible of either interpretation depending on the connotation in which they are used. Under the circumstances of this will, we think it is clear that the testator intended them to be mandatory. The testator specifically required that the property be partitioned among his three children. Prior to such partition, however, he stated that he had made certain advancements to one child. He stated that the advancements should be accounted for without interest before the child could share in the partition of the real estate.
The petitioners contend that the word “advancement” is a word of art, relates only to intestate succession, has a specific meaning, and thus does not apply here. While it is undoubtedly true that “advancement” ordinarily is a word of art having a specific meaning, it appears that the testator did not mean the word to be used in its statutory form. Where it is obvious that the testator was not attempting to use technical words, they will be given their natural and ordinary meanings. Kale v. Forrest, 278 N.C. 1, 178 S.E. 2d 622 (1971) ; Elledge v. Parrish, 224 N.C. 397, 30 S.E. 2d 314 (1944); 7 Strong’s N. C. Index 2d, Wills, § 28, p. 603. It appears obvious in the present usage that the testator used the word “advancement” in an ordinary sense. Considering the will in its entirety, it seems that he wished item 4 to be imperative rather than precatory; and, therefore, the monies advanced to the petitioner must be accounted for before the property is partitioned.
The respondent in this matter did not move for summary judgment or judgment on the pleadings. Kessing v. Mortgage Corp., 278 N.C. 523, 180 S.E. 2d 823 (1971); Pridgen v. Hughes, 9 N.C. App. 635, 177 S.E. 2d 425 (1970); G.S. 1A-1, Rule 56(b). Eather, the trial judge granted such on his own motion. This practice is not to be commended and was erroneous as applied to the situation in question. The petitioners denied any indebtedness existed between Eoscoe T. Taylor, Jr., and the estate. This was a factual question to be answered appropriately. If he was not indebted to the estate, there would be no accounting re*299quired. If he was indebted to the estate for the monies given to him by the testator, the provisions of the will would require him to account for the $5,000.00 advanced to him or for whatever portion thereof has not been repaid.
The judgment on the pleadings is reversed and the cause remanded for a hearing.
Chief Judge Brock and Judge Morris concur.